DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:
In Figures 14B, 15B, 15D, and 15F: Either delete Q3 and Q4, or change them to θ3 and θ4.  Compare with Figure 10.

    PNG
    media_image1.png
    541
    559
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 11, line 22: Delete “a including”.
Page 20, paragraph 96, line 21: Change PAA to PA.  Compare with Fig. 7.
Page 30, paragraph 141, line 23: Should this be bottom surface instead of top surface?  Compare with bottom surface 101. 
Appropriate correction is required.

Claim Objections
Claims 18-22 are objected to because of the following informalities:
Claim 18, line 20: Change “PCB” to “printed circuit board”.
Claims 19-22 are objected to for depending from objected-to base claim 18.
Appropriate correction is required.

Remarks
The Office has reviewed the previously cited prior art and has updated searches from the parent case.  The Office has also conducted “More Like This” searches to identify additional pertinent references.  The Office notes the broadening of terms, specifically, the change from “organic light-emitting element” and “thin-film encapsulation layer” in claim 5 of U.S. Pat. No. 11,081,660 to “light-emitting element” and “inorganic layer” in claim 6 in the pending application.  These changes are supported by the originally filed application, paragraphs 61 and 102.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,081,660 [hereinafter “the ’660 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1: Claim 14 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a display device comprising (claim 1, line 1): 2a display panel comprising (claim 1, line 2): 3a display area comprising a first area that is bendable (claim 1, line 3); and 4a non-display area adjacent to the display area (claim 1, line 5); sa support film coupled to a bottom surface of the display panel, the support film 6comprising a first groove overlapping with the first area (claim 1, lines 8-11); and 7a polymer layer disposed in the first groove (claim 1, lines 12-14), the polymer layer comprising a material with 8higher flexibility than the support film (id.), 9wherein angles formed by a top surface of the support film and inner sides of the support iofilm defining the first groove are acute angles (claim 1, lines 15-17), 11wherein: 12the non-display area comprises a second area that is bendable (claim 14, lines 2-3); and 13the support film further comprises a second groove overlapping with the second 14area and extending in a same direction as the first groove (claim 14, lines 4-6).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’660 patent.
Regarding claim 14, which depends from claim 1: Claim 15 of the ’660 patent, which depends from claim 14 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a carbide disposed on a portion of the bottom surface of the display panel exposed by the 3second groove (claim 15, lines 2-3).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ’660 patent.
Regarding claim 15, which depends from claim 1: Claim 16 of the ’660 patent, which depends from claim 14 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses burr patterns disposed near the second groove and formed on a bottom surface of the 3support film (claim 16, lines 2-3).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the ’660 patent.
Regarding claim 16, which depends from claim 1: Claim 17 of the ’660 patent, which depends from claim 14 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a neutral plane adjustment layer overlapping with the second area and comprising an 3organic material (claim 17, lines 2-3).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ’660 patent.
Regarding claim 17, which depends from claim 16: Claim 18 of the ’660 patent, which depends from claim 17 of the ’660 patent, which depends from claim 14 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a flexible printed circuit board connected to the display panel (claim 18, lines 2-3), 3wherein the non-display area further comprises: 4a first non-display area comprising a first side adjacent to the display area; and 5a second non-display area disposed on a second side of the first non-display area 6opposing the first side, the second area being interposed between the first 7non-display area and the second non-display area, (claim 18, lines 4-9) and 8wherein, in the second non-display area, the flexible printed circuit board is connected to the display panel and is in contact with the neutral plane adjustment layer (claim 18, lines 11-13).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ’660 patent.
Regarding claim 18: Claim 23 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses a display device (claim 19, line 1) comprising: a display panel comprising (claim 19, line 2): 3a display area comprising a first area that extends in a first direction, the first area 4being bendable (claim 19, lines 3-4); and sa non-display area adjacent to the display area (claim 19, line 5); 6a flexible printed circuit board connected to the display panel (claim 23, lines 2-3); 7a polymer layer disposed below the display panel, coupled to the display panel, and 8overlapping with the first area (claim 19, lines 6-8); and 9a support film disposed below the display panel and coupled to the display panel, the 10support film comprising first and second film portions that are spaced apart from each other in a iisecond direction with the polymer layer interposed therebetween, the second direction 12intersecting the first direction (claim 19, lines 9-14), 13wherein a width, in the second direction, of the polymer layer increases with increasing 14distance from the display panel along a thickness direction crossing the first and second isdirections (claim 19, lines 15-19), 16wherein the non-display area comprises: 17a first non-display area adjacent to the display area (claim 23, lines 4-5); 18a second non-display area more distant than the first non-display area from the 19display area, the second non-display area being connected to the flexible 20PCB (claim 23, lines 6-9); and 21a second area disposed between the first and second non-display areas, the second 22area being bendable (claim 23, lines 10-11), wherein the first film portion overlaps with a portion of the display area (claim 23, lines 12-13), and 43wherein the second film portion overlaps with respective portions the display area and the 25first non-display area, the second film portion being spaced apart from the second area and the 26second non-display area when viewed in the thickness direction (claim 23, lines 14-18).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of the ’660 patent.
Regarding claim 22: Claim 24 of the ’660 patent, which depends from claim 23 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses the support film further comprises a third 2film portion spaced apart from the second film portion and overlapping with the second non-3display area, the third film portion being spaced apart from the second area when viewed in the thickness direction (claim 24, lines 1-5).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’660 patent, and further in view of Han, U.S. Pat. Pub. No. 2017/0263887.
Regarding claim 1: Claim 1 of the ’660 patent discloses a display device comprising (claim 1, line 1): 2a display panel comprising (claim 1, line 2): 3a display area comprising a first area that is bendable (claim 1, line 3); and 4a non-display area adjacent to the display area (claim 1, line 5); sa support film coupled to a bottom surface of the display panel, the support film 6comprising a first groove overlapping with the first area (claim 1, lines 8-11); and 7a polymer layer disposed in the first groove (claim 1, lines 12-14), the polymer layer comprising a material with 8higher flexibility than the support film (id.), 9wherein angles formed by a top surface of the support film and inner sides of the support iofilm defining the first groove are acute angles (claim 1, lines 15-17).  1112Claim 1 of the ’660 patent does not disclose that the non-display area comprises a second area (BA) that is bendable; and 13the support film further comprises a second groove overlapping with the second 14area and extending in a same direction as the first groove.  
Han, directed to a display apparatus with a flexible substrate, discloses the non-display area comprises a second area that is bendable; and 13a protective film (170) further comprises a second groove (170OP) overlapping with the second 14area (BA) and extending in a direction.  Han specification ¶¶ 50-53, 82.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Han design in claim 1 of the ’660 patent because the Han design permits a printed circuit board or electronic chip to be attached to the display device.  See id. ¶ 55, 75, 76.  Once combined, the combination discloses 12the non-display area comprises a second area that is bendable; and 13the support film further comprises a second groove overlapping with the second 14area and extending in a same direction as the first groove.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’660 patent in view of Han. 
Regarding claim 2, which depends from claim 1: Claim 2 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the polymer layer fills the first groove and 2is in contact with the inner sides of the support film (claim 2, lines 1-3).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’660 patent in view of Han. 
Regarding claim 3, which depends from claim 2: Claim 6 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the polymer layer is further in contact with a bottom surface of the support film (claim 6, lines 1-3).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’660 patent in view of Han. 
Regarding claim 4, which depends from claim 2: Claim 3 of the ’660 patent, which depends from claim 2 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a resin layer disposed between the display panel and the support film (see claim 1, lines 6-11), the resin layer 3coupling the display panel and the support film (see id.), 4wherein: 5the first groove is further defined in the resin layer (see id.); and 6the polymer layer is further in contact with inner sides of the resin layer defining 7the first groove (claim 3, lines 1-3).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the ’660 patent in view of Han. 
Regarding claim 5, which depends from claim 2: Claim 4 of the ’660 patent, which depends from claim 2 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a portion of the bottom surface of the display panel is exposed by the first groove (claim 4, lines 2-3); and 3in the first groove, the polymer layer is further in contact with the portion of the bottom 4surface of the display panel (claim 4, lines 4-6).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the ’660 patent in view of Han. 
Regarding claim 6, which depends from claim 5: Claim 5 of the ’660 patent, which depends from claim 4 of the ’660 patent, which depends from claim 2 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the display panel comprises (claim 5, line 2): 3a base substrate having flexibility, the base substrate comprising a bottom surface 4providing the bottom surface of the display panel (claim 5, lines 3-5); 5a driving layer disposed on the base substrate (claim 5, line 6); 6a light-emitting element disposed on the driving layer (claim 5, lines 7-8); and a thin film encapsulation7a thin film en layer covering the light-emitting element (claim 5, lines 9-10); and 8in the first groove, the polymer layer is in contact with a portion of the bottom surface of the base substrate (claim 5, lines 11-12).  None of claims 1, 2, 4, and 5 disclose that thin-film encapsulation layer includes an inorganic layer.
Han Figure 4 discloses an encapsulation layer (400) which comprises an inorganic layer.  Han specification ¶¶ 67-68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to substitute the Han encapsulation layer design in the for the thin-film encapsulation layer because the modification would have involved the substitution of an equivalent known for the same purpose. MPEP § 2144.06.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the ’660 patent in view of Han. 
Regarding claim 7, which depends from claim 1: Claim 7 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the polymer layer is formed as an adhesive tape (claim 7, lines 1-2).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of the ’660 patent in view of Han. 
Regarding claim 8, which depends from claim 1: Claim 8 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a carbide disposed between the bottom surface of the display panel and the polymer 3layer (claim 8, lines 2-3).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ’660 patent in view of Han. 
Regarding claim 9, which depends from claim 8: Claim 9 of the ’660 patent, which depends from claim 8 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the carbide is in contact with the bottom 2surface of the display panel and the polymer layer (claim 9, lines 1-3).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ’660 patent in view of Han. 
Regarding claim 10, which depends from claim 1: Claim 10 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the support film comprises polyethylene terephthalate (PET); and 3the polymer layer comprises polyimide (PI) (claim 10, lines 2-4).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the ’660 patent in view of Han. 
Regarding claim 11, which depends from claim 1: Claim 11 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses a width of the first groove gradually 2increases with increasing distance from the display panel in a thickness direction (claim 11, lines 1-3).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’660 patent in view of Han. 
Regarding claim 12, which depends from claim 1: Claim 12 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses burr patterns disposed near the first groove and formed on a bottom surface of the support 3film, 4wherein the burr patterns are in contact with the polymer layer (claim 12, lines 2-5).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’660 patent in view of Han. 
Regarding claim 13, which depends from claim 12: Claim 13 of the ’660 patent, which depends from claim 12 of the ’660 patent, which depends from claim 1 of the ’660 patent, discloses the burr patterns and the polymer layer 41extend in the same direction (claim 13, lines 1-2).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of the ’660 patent and further in view of Sung, U.S. Pat. Pub. No. 2017/0358772.
Regarding claim 18: Claim 23 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses a display device (claim 19, line 1) comprising: a display panel comprising (claim 19, line 2): 3a display area comprising a first area that extends in a first direction, the first area 4being bendable (claim 19, lines 3-4); and sa non-display area adjacent to the display area (claim 19, line 5); 67a polymer layer disposed below the display panel, coupled to the display panel, and 8overlapping with the first area (claim 19, lines 6-8); and 9a support film disposed below the display panel and coupled to the display panel, the 10support film comprising first and second film portions that are spaced apart from each other in a iisecond direction with the polymer layer interposed therebetween, the second direction 12intersecting the first direction (claim 19, lines 9-14), 13wherein a width, in the second direction, of the polymer layer increases with increasing 14distance from the display panel along a thickness direction crossing the first and second isdirections (claim 19, lines 15-19)16.  Claim 19 does not disclose a flexible printed circuit board connected to the display panel; wherein the non-display area comprises: 17a first non-display area adjacent to the display area; 18a second non-display area more distant than the first non-display area from the 19display area, the second non-display area being connected to the flexible 20PCB; and 21a second area disposed between the first and second non-display areas, the second 22area being bendable, wherein the first film portion overlaps with a portion of the display area, and 43wherein the second film portion overlaps with respective portions the display area and the 25first non-display area, the second film portion being spaced apart from the second area and the 26second non-display area when viewed in the thickness direction.
Sung, directed to similar subject matter, a display device, discloses a flexible printed circuit board (FPC) connected to the display panel (DP); wherein the non-display area (NA) comprises: 17a first non-display area adjacent to the display area (DA); 18a second non-display area more distant than the first non-display area from the 19display area (DA), the second non-display area being connected to the flexible 20PCB (FPC); and 21a second area (BA) disposed between the first and second non-display areas, the second 22area (BA) being bendable, wherein a groove (GR) separates a film portion (200) that overlaps with a portion of the display area (DA) and the first non-display area, with a film portion (200) that overlaps the second non-display area, and 43wherein the first film portion (200) overlaps with respective portions the display area (DA) and the 25first non-display area (NDA), the first film portion (200) being spaced apart from the second area (BA) and the 26second non-display area when viewed in the thickness direction.  Sung Figures 12-15; Sung specification ¶¶ 130-139.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to Sung film portion design in claim 19 because the modification would permit the use of a flexible printed circuit board to flip the printed circuit board and driving chip, which would control the display panel, under the display panel to reduce layout space, while reducing the stress on the display panel.  See id.  Once combined, the combination discloses a flexible printed circuit board connected to the display panel7, 16wherein the non-display area comprises: 17a first non-display area adjacent to the display area; 18a second non-display area more distant than the first non-display area from the 19display area, the second non-display area being connected to the flexible 20PCB; and 21a second area disposed between the first and second non-display areas, the second 22area being bendable, wherein the first film portion overlaps with a portion of the display area, and 43wherein the second film portion overlaps with respective portions the display area and the 25first non-display area, the second film portion being spaced apart from the second area and the 26second non-display area when viewed in the thickness direction.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of the ’660 patent in view of Sung. 
Regarding claim 19, which depends from claim 18: Claim 20 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses the polymer layer comprises a material 2with higher flexibility than the support film (claim 20, lines 1-3).  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the ’660 patent in view of Sung. 
Regarding claim 20, which depends from claim 18: Claim 21 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses the polymer layer is in contact with each 2of the first and second film portions and the display panel (claim 21, lines 1-3).  
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of the ’660 patent in view of Sung. 
Regarding claim 21, which depends from claim 18: Claim 22 of the ’660 patent, which depends from claim 19 of the ’660 patent, discloses a part of a bottom surface of the display panel is exposed between the first and second 3film portions (claim 22, lines 2-3); and 4the exposed part of the bottom surface of the display panel comprises a portion having a sfirst width in the second direction and a portion having a second width in the second direction, 6the second width being different from the first width (claim 22, lines 4-8).  

Allowable Subject Matter
Claims 1-22 would be allowable if a terminal disclaimer were filed and, in the case of claims 18-22, if the informality in claim 18 were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a support film coupled to a bottom surface of the display panel, the support film 6comprising a first groove overlapping with the first area; and 7a polymer layer disposed in the first groove, the polymer layer comprising a material with 8higher flexibility than the support film, 9wherein angles formed by a top surface of the support film and inner sides of the support iofilm defining the first groove are acute angles”, in combination with the remaining limitations of the claim.
With regard to claims 2-17: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “a polymer layer disposed below the display panel, coupled to the display panel, and 8overlapping with the first area; and 9a support film disposed below the display panel and coupled to the display panel, the 10support film comprising first and second film portions that are spaced apart from each other in a iisecond direction with the polymer layer interposed therebetween, the second direction 12intersecting the first direction, 13wherein a width, in the second direction, of the polymer layer increases with increasing 14distance from the display panel along a thickness direction crossing the first and second isdirections, […]16[…], wherein the first film portion overlaps with a portion of the display area,”, in combination with the remaining limitations of the claim.
With regard to claims 19-22: The claims have been found allowable due to their dependency from claim 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897